              Case 5:19-cv-00741-FB Document 19 Filed 02/05/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


 CARLTON OVERTON,

 Plaintiff,                                                     Case No. 5:19-cv-00741

 v.
                                                              Honorable Judge Fred Biery
 WELLS FARGO BANK, N.A.,

 Defendant.



                AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Carlton Overton

and Defendant, Wells Fargo Bank, N.A., through their respective counsel that the above-captioned

action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41. Each party shall

bear its own costs and attorneys’ fees.


Dated: February 5, 2020                               Respectfully Submitted,

CARLTON OVERTON                                       WELLS FARGO BANK, N.A.

/s/ Marwan R. Daher                                   /s/ Elizabeth E. Klingensmith (with consent)
Marwan R. Daher                                       Elizabeth E. Klingensmith
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Womble Bond Dickinson (US) LLP
2500 S. Highland Ave., Ste. 200                       811 Main Street, Suite 3130
Lombard, Illinois 60148                               Houston, Texas 77002
Phone: (630) 575-8181                                 Phone: (346) 998-7801
mdaher@sulaimanlaw.com                                Liz.Klingensmith@wbd-us.com




                                                 1
             Case 5:19-cv-00741-FB Document 19 Filed 02/05/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Marwan R. Daher
                                                      Marwan R. Daher




                                                  2
